Citation Nr: 1333659	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  94-42 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the residuals of a right thigh laceration involving muscle groups XIV and XV. 

2.  Entitlement to an initial disability rating in excess of 20 percent for incomplete paralysis of the ulnar nerve, moderate, residual of a left elbow injury.  

3.  Entitlement to an initial disability rating for traumatic arthritis, right knee, status post right total knee arthroplasty, in excess of 10 percent from February 2, 1993 to August 14, 2000 and in excess of 30 percent from October 1, 2001.

4.  Entitlement to an initial disability rating for traumatic arthritis, left knee status post left total knee arthroplasty, in excess of 10 percent from February 2, 1993 to September 3, 2001 and in excess of 30 percent from November 1, 2002.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to August 1961.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that rating decision, in pertinent part, the RO denied a rating in excess of 10 percent for residuals of a right thigh laceration, denied entitlement to a compensable rating for residuals of a left elbow injury, and granted a 10 percent rating for chronic left ankle strain effective from February 1993.  The Veteran filed a notice of disagreement with the denial of increased ratings for the right thigh and left elbow and disagreed with the effective date for the 10 percent rating for left ankle strain.  After the RO issued a statement of the case and the Veteran filed his substantive appeal, he testified before a hearing officer at a hearing officer at the RO in June 1994; a transcript of that hearing is of record.  The Board remanded the case in July 1997. 

While the case was in remand status, the RO in Cleveland, Ohio, in a rating decision dated in June 2003, granted an increased 30 percent rating for residuals of a right thigh laceration involving muscle groups XIV and XV with muscle weakness and hamstrings effective from February 2, 1993, granted an increased 20 percent rating for residuals of a left elbow injury, and denied entitlement to an effective date earlier than February 2, 1993, for the award of a 10 percent rating for a chronic left ankle strain.  The case was returned to the Board, and the Board remanded the case in May 2004 for compliance with the provisions of the Veterans Claims Assistance Act (VCAA) and additional development. 

In a rating decision dated in March 2006, the RO in Phoenix, Arizona, denied service connection for traumatic arthritis of the knees on the basis that new and material evidence had not been submitted to reopen the claim, which had been denied previously.  The Veteran appealed.  In June 2007, he testified at a personal hearing before Veterans Law Judge.  A transcript of that hearing is of record. 

In February 2008, the Board issued a decision in which it denied entitlement to a rating in excess of 30 percent for residuals of a right thigh laceration involving muscle groups XIV and XV and denied entitlement to an effective date earlier than February 2, 1993, for the award of a 10 percent rating for a chronic left ankle strain.  In addition, the Board determined that new and material evidence had been received to reopen a claim of entitlement to service connection for traumatic arthritis of the knees and remanded that service connection claim for additional development and adjudication on the merits.  The Board also remanded the issue of entitlement to a rating in excess of 20 percent for residuals of a left elbow injury.  The issues remanded in February 2008 have since returned to the Board for further appellate review.

The Veteran appealed the matters as to right thigh and left ankle to the United States Court of Appeals for Veterans Claims (Court), but in a Joint Motion for an Order Partially Vacating and Remanding the Board Decision on Appeal (Joint Motion) the parties requested remand to the Board regarding the issue of an increased rating for residuals of a right thigh laceration involving muscle groups XIV and XV.  It was noted that the Veteran had elected not to pursue his appeal on the issue of entitlement to an effective date earlier than February 2, 1993, for the award of a 10 percent rating for left ankle strain.  In its Order dated in December 2008, the Court granted the Joint Motion and remanded the right thigh laceration increased rating claim to the Board and dismissed the earlier effective date claim.  

The Board then remanded the issue of entitlement to a rating in excess of 30 percent for residuals of a right thigh laceration involving muscle group XIV and XV right thigh to the RO in December 2009 for additional evidentiary development and adjudicative action.  Such development having been completed, it has been returned to the Board for further appellate review.

The claims file also reflects that the Veteran submitted a timely notice of disagreement with respect to the ratings that had been assigned in an August 2012 determination, which had granted service connection for bilateral knee disabilities.  In light of the fact that the Veteran has not yet been afforded a statement of the case, as explained more fully below, these claims are being remanded for the issuance of an appropriate statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  Both issues have therefore been added to the title page of this remand.  

The issues of entitlement to service connection for diabetes mellitus and erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran. 


As noted in the Introduction, in June 2007, the Veteran testified at an in-person hearing before a Veterans Law Judge (VLJ) at the Phoenix RO.  He was informed in August 2013 that the VLJ that presided over his hearing was no longer employed by the Board and, so, he had a right to another hearing conducted by a VLJ who will ultimately decide his appeal.  See 38 C.F.R. § 20.707.  The Veteran responded that he desired a hearing before a VLJ via videoconference at the local RO. 

Therefore, the appeal must be remanded so that the Veteran can be rescheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2013). 

Also, in an August 2012 rating action, the RO granted service connection for bilateral knee disabilities.  In a statement received by the RO in September 2012, the Veteran expressed his disagreement with ratings and effective dates assigned.  However, the RO has not issued a statement of the case (SOC) that addresses these issues.  In such cases, the appellate process has commenced and the Veteran is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran and his attorney should be provided with a SOC on the issues of entitlement to increased disability ratings for his service-connected right and left knee disabilities.  They should also be informed of the requirements to perfect an appeal with respect to these issues, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.  

2.  Schedule the Veteran for a videoconference hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

